Citation Nr: 1416873	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-16 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in April 2011.  A transcript of the hearing is associated with the claims file.

A review of the Virtual VA paperless claims processing system includes September 2011 and March 2012 rating decisions.  Other documents on Virtual VA are not relevant to the issue currently before the Board, or are duplicative of the evidence of record.  The Veterans Benefits Management System does not include any documents relevant to the issue before the Board.


FINDINGS OF FACT

1. The Veteran's combined disability rating is 70 percent.

2. The Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2013).

The United States Court of Appeals for Veterans Claims noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the Veteran need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is currently service connected for PTSD, evaluated as 70 percent disabling, and erectile dysfunction, evaluated as non-compensable.  His current combined rating is 70 percent.  Accordingly, the Veteran has met the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a).

In his February 2007 claim, the Veteran stated he is unemployable due to his service-connected PTSD.  At his April 2011 Travel Board hearing, the Veteran testified he is also unemployable due to a heart condition.  However, service connection for ischemic heart disease and hypertension was denied in separate March 2012 rating decisions.  As such, these conditions may not be considered in determining whether unemployability exists.  38 C.F.R. § 4.16 (2013).

In an April 2011 letter, the Veteran's treating VA psychologist, Dr. J.H., stated that he has treated the Veteran on a weekly basis for almost a year; he has diagnosed chronic, prolonged PTSD; and that in his opinion, the Veteran is "unemployable from either full or part time [employment] on a permanent basis."

Dr. J.H.'s opinion that the Veteran is precluded from obtaining or engaging in substantially gainful employment due to his service-connected PTSD is supported by the evidence of record.  At a May 2010 VA mental health consultation, the Veteran reported that he does not like being around people, that he is easily angered and irritated, and that he retired "because he [cannot] stand being around people [anymore]."  The Veteran testified in his Travel Board hearing that he retired early from his job at a community college in 2002 because of multiple altercations with the public, for which his boss had covered for him, but that she could not keep covering for him.  The Veteran testified that he was then employed part time at a pizza restaurant until 2007, at which time he was fired because of confrontations with customers.  A December 2007 letter from the Veteran's manager at the pizza restaurant confirms the Veteran's testimony: "[The Veteran] was rude to several of our wholesale customers [and] we were losing customers because of him.  We moved him to the drive thru at the restaurant and he was at times beligerant [sic] with the customers and kitchen staff[.] [I]t became apparent that we just had to let [the Veteran] go, in order to sustain order in the daily business of [the restaurant]."  The evidence of record indicates the Veteran has not worked since 2007.  See April 2011 Travel Board hearing testimony.

Based on the evidence of record and resolving all doubt in the Veteran's favor, the Board finds the Veteran is rendered unemployable by his service-connected PTSD.  Accordingly, a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the regulations governing the award of monetary benefits.





____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


